Citation Nr: 0533385	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  97-33 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a left knee injury.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued a 20 percent disabling 
rating for residuals of a left knee injury.  

The veteran's residuals of a left knee injury were increased 
to 30 percent disabling effective January 1997.  A separate 
10 percent rating was awarded for traumatic arthritis of the 
left knee effective January 1997.  Applicable law mandates 
that when a veteran seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran has not withdrawn his increased rating 
claims and as such, they remain in appellate status. 

The claims were previously before the Board in March 2005 and 
remanded for further development and adjudication.   They 
have been returned to the Board and are ready for appellate 
disposition.

The veteran presented testimony before the Board in January 
2005.  The transcript has been obtained and associated with 
the claims folder. 




FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Residuals of a left knee injury are not currently 
productive of the following: ankylosis of the left knee in 
flexion between 10 degrees and 20 degrees; limitation of 
extension of the leg to 30 degrees; or nonunion of the tibia 
and fibula with loose motion requiring a brace or malunion.

3.  Traumatic arthritis of left knee is not currently 
productive of the following: extension of the leg limited to 
15 degrees; flexion of the leg limited to 30 degrees; or 
ankylosis at a favorable angle in full extension or in slight 
flexion between zero and 10 degrees.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left knee injury have not been met. 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 
5256-5263 (2005).  

3.   The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee have not been met. 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 
5003, 5010 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this appeal was pending, the VCAA was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of these claims by the RO (the "AOJ" 
in this case), it was impossible to provide notice of the 
VCAA before the initial adjudication in this case.  
Nevertheless, during the course of this appeal, the RO did 
provide the veteran with a July 2003 letter which meets the 
notification requirements of the VCAA, prior to 
readjudicating his claims in the July 2005 supplemental 
statement of the case (SSOC).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

First, while notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claims, notice was 
provided by the AOJ in July 2003, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In addition, the RO 
notified the veteran of the VCAA by phone in July 2003.  The 
veteran indicated that he had no further evidence to provide 
in support of his claims.  After the notice was provided in 
July 2003, the claim was readjudicated in the July 2005 SSOC 
provided to the veteran.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and argument over the years in support of his claims.  
Therefore, with respect to the timing requirement for the 
VCAA notice, the Board concludes that to decide this appeal 
would not be prejudicial to the claimant.

Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).     The veteran has 
had a "meaningful opportunity to participate effectively" 
in the processing of his claims.  Id. at 120-21.  The Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  

As noted above, the requirements with respect to the content 
of the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the July 2003 
letter as to what kinds of evidence was needed to 
substantiate the increased rating claims.  The veteran was 
notified that the evidence must show that the service-
connected disabilities had worsened in severity.  Further, 
the June 1999 rating decision and the June 1999, March 2003, 
and July 2005 SSOCs, in conjunction with the July 2003 VCAA 
letter, sufficiently notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate those claims.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims, he was notified of 
the records and evidence needed to support the claimed 
benefits.  Thus, the Board finds that he was fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  All the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, private medical 
records, and Social Security Administration (SSA) records 
have been obtained in support of the claims on appeal.  The 
veteran provided testimony before the Board in January 2005.  
The transcript has been obtained and associated with the 
claims folder.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

I.  Residuals of a Left Knee Injury

The veteran has argued that his service-connected residuals 
of a left knee injury warrants a rating in excess of 30 
percent due to such symptoms as instability, pain, swelling, 
locking, stiffness, giving out of the knee joint, and 
limitation of daily activities.  

The veteran's left knee is currently rated as 30 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, providing that 
for other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling. 

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical records; 
statements of the veteran; reports of VA examination dated 
between 1972 and 2005; VA outpatient treatment dated between 
1989 and 2004; private medical records from the Emory Clinic; 
and the transcript of the veteran's January 2005 hearing 
before the Board.  Having carefully considered the veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the veteran's left knee 
more closely approximates the criteria for the 30 percent 
rating. 

At the outset, the Board notes the veteran is receiving the 
maximum schedular rating under diagnostic code 5257 for 
instability of his left knee.  38 C.F.R. § 4.71a.  Therefore, 
the Board has looked to other applicable rating criteria in 
order to assign a higher rating.  However, the assignment of 
a particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993). One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology. Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

There is no objective medical evidence of record of the 
following: ankylosis of the left knee in flexion between 10 
degrees and 20 degrees  (Diagnostic Code 5256); limitation of 
extension of the leg to 30 degrees; (Diagnostic Code 5261); 
and nonunion of the tibia and fibula with loose motion 
requiring a brace or malunion (Diagnostic Code 5262).  
38 C.F.R. § 4.71a.  In this regard, upon VA examination in 
March 1997 the veteran had a normal gait.  Upon VA 
examination in March 1999 the veteran had range of motion 
from zero to 90 degrees.   There was no heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness of the joint during evaluation.  Drawer test and 
McMurray's test were normal. 

VA outpatient treatment records dated between 1995 and 2004 
while containing complaints of knee pain, swelling, and 
giving way of the joint, note the veteran had range of motion 
between 10 and 110 degrees in June 2004.  In June 2005, the 
veteran was afforded an additional VA examination.  He 
complained of pain, swelling, and giving way of the joint.  
The examiner noted the veteran had a limp and used an 
assistive device for ambulation.  Range of motion was 10 
degrees through 90 degrees with pain throughout.  There was 
definite instability of the left knee with a lateral thrust, 
which is provided for in the current 30 percent rating.  The 
examiner noted that pain was the veteran's worst problem with 
repetitive use causing a 25% decreased in range of motion, 
fatigue, weakness, and incoordination.

In light of the veteran's credible complaints of pain 
experienced in his left knee contained in various statements, 
the medical evidence of record, and his January 2005 Travel 
Board hearing, the Board has considered functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the 
Board finds that such pain is already contemplated in the 30 
percent evaluation under Diagnostic Code 5257.  See Johnson 
v. Brown, 9 Vet. App. 7, 12 (1996) (38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, are inapplicable to ratings under 
Diagnostic Code 5257 because DC 5257 is not predicated on 
loss of range of motion).

While the Board notes that separate ratings under diagnostic 
code 5260 (leg, limitation of flexion) and diagnostic code 
5261 (leg, limitation of extension), both currently codified 
at 38 C.F.R. § 4.71a, may be assigned for disability of the 
same joint, the veteran has been assigned a separate 10 
percent rating for traumatic arthritis of the left knee based 
on limitation of extension of the left leg under diagnostic 
code 5262.  VAOPGCPREC 9-04.  In reaching the foregoing 
determination, the Board has considered the clinical 
manifestations of the residuals of the left knee injury and 
its effect on earning capacity and ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

II. Traumatic Arthritis of the Left Knee

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his traumatic arthritis of the left 
knee due to painful motion.  The Board has thoroughly 
reviewed all the evidence of record, to include but not 
limited to: service medical records; statements of the 
veteran; reports of VA examination dated between 1972 and 
2005; VA outpatient treatment dated between 1989 and 2004; 
private medical records from the Emory Clinic; and the 
transcript of the veteran's January 2005 hearing before the 
Board.  Having carefully considered the veteran's contentions 
in light of the evidence of record and the applicable law, 
the Board finds that the veteran's arthritis of the left knee 
more closely approximates the criteria for the 10 percent 
rating. 

The veteran's traumatic arthritis of the left knee, is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, diagnostic code 5010.  The veteran is receiving the 
maximum benefit allowable for traumatic arthritis under 
diagnostic code 5010. See 38 C.F.R. § 4.71a.  In this regard, 
Diagnostic Code 5010 indicates that arthritis due to trauma 
must be rated as degenerative arthritis under Diagnostic Code 
5003.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
38 C.F.R. § 4.71a.  

A higher rating based on limitation of motion is not 
available as the objective medical evidence of record does 
not show flexion of the leg limited to 30 degrees (Diagnostic 
Code 5260), limitation of extension of the leg to 15 degrees 
(Diagnostic Code 5261), or ankylosis of the left knee 
(Diagnostic Code 5256).  38 C.F.R. § 4.71a.

Upon VA examination in March 1999 the veteran had range of 
motion from zero to 90 degrees.   There was no heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness of the joint during evaluation.  Drawer test and 
McMurray's test were normal. 

VA outpatient treatment records dated between 1995 and 2004 
while containing complaints of knee pain, swelling, and 
giving way of the joint, note the veteran had range of motion 
between 10 and 110 degrees in June 2004.  In June 2005, the 
veteran was afforded an additional VA examination.  He 
complained of pain, swelling, and giving way of the joint.  
The examiner noted the veteran had a limp and used an 
assistive device for ambulation.  Range of motion was 10 
degrees through 90 degrees with pain throughout.  The 
examiner noted that pain was the veteran's worst problem with 
repetitive use causing a 50 % decrease in range of motion, 
fatigue, weakness, and incoordination.  During flare-ups the 
examiner estimated a 25% decreased in range of motion, 
fatigue, weakness, and incoordination.

Although the Board is cognizant of the functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness of the left knee noted by the June 
2005 VA examiner, the Board has no basis for determining the 
exact extent of limitation of flexion or extension of the leg 
during such time.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
at 206-7.  That is, the examiner is not present during said 
flare-ups to provide an objective quantification of the 
flexion or extension of the left leg.  The Board would be 
resorting to conjecture if, for example, it were to assign a 
20 percent rating for limitation of extension of the leg to 
15 degrees as opposed to a 30 percent for extension limited 
to 20 degrees.  In reaching the foregoing determination, the 
Board has considered the clinical manifestations of the 
traumatic arthritis of the left knee and its effect on 
earning capacity and ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

III. Extraschedular Evaluation

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.
In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria it did not grant compensation 
benefits on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's residuals of a left knee 
injury and traumatic arthritis of the left knee have not 
required frequent inpatient care, nor have they by themselves 
markedly interfered with employment.  Records from the SSA 
reveal the veteran has been disabled since 1996 based on 
surgical cord compression with resulting spastic gait and 
loss of bowel and bladder control.

The assigned 30 percent rating for residuals of a left knee 
injury and 10 percent for traumatic arthritis adequately 
compensates the veteran for the nature and extent of severity 
of his disabilities.  Having reviewed the record with these 
mandates in 
mind, the Board finds no basis for further action on this 
matter.


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a left knee injury is denied.

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left knee, is denied.


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


